Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. (US 6,062,600 A).
Regarding claim 1, Kamen et al. discloses a travelling apparatus (vehicle 10) comprising: a vehicle body (Fig. 1); 5a first wheel (wheel 18) configured to be disposed in a front of the vehicle body; a first link (strut 14) configured to be extendable and retractable (Fig. 1 shows strut 14 in a retracted position and Figs. 3-5 show strut 14 in an extended position) and coupled between the first wheel and an oscillation axis located in a rear of the first wheel (Figs. 1-5); and a first linear motion mechanism (actuator 22) that is coupled between the vehicle body 10and the first link (Fig. 2) and is extended and retracted so as to rotate the first link about the oscillation axis (Figs. 1-5).  

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton (US 2015/0374564 A1).
Regarding claim 9, Sutton discloses a travelling apparatus (wheeled vehicle 10) comprising: 15a vehicle body (frame 11); a first wheel (wheel 42) configured to be disposed in a front of the vehicle body (Fig. 1); a first driving mechanism (actuator 80) configured to raise and lower the first wheel (wheel 42 is part of the second wheel assembly 40 – and actuator 80 is able to cause the second wheel assembly to pivot about its axis; Para. 0061); a second wheel (wheel 24) configured to be disposed in a rear of the first wheel (Fig. 2); and a third wheel (wheel 22) configured to be disposed in a rear of the second wheel, 20wherein at least two of the first to third wheels are driving wheels (wheels 22 & 24; Para. 0063).  

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Floyd (US 3,638,745 A).
Regarding claim 10, Floyd discloses a travelling apparatus capable of climbing up and going down a step, the travelling apparatus comprising: a vehicle body; and 25a wheel having a dilatant fluid included therein (Claim 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. in view of Ishikawa et al. (US 10,137,042 B2).
Regarding claim 2, Kamen et al. discloses the travelling apparatus according to Claim 1.  Kamen et al. does not disclose a first brake configured to restrict rotation of the first link about the 15oscillation axis; a second brake configured to restrict extension and retraction of the first link; a second wheel configured to be disposed in a rear of the first wheel; and a driving mechanism configured to raise and lower the second wheel.  Ishikawa et al. teaches a first brake configured to restrict rotation of the first link about the 15oscillation axis (Col. 8, Lns. 33-52); a second brake configured to restrict extension and retraction of the first link (Col. 8, Lns. 33-52); a second wheel (wheel 12) configured to be disposed in a rear of the first wheel (wheel 11); and a driving mechanism (direct drive 23) configured to raise and lower the second wheel.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included the elements as taught by Ishikawa et al. for the purpose of allowing the device to brake during an ascent or descent on the stairs to prevent injury to occupant.

Regarding claim 3, Kamen et al. as modified by Ishikawa et al. discloses the travelling apparatus according to Claim 2.  Kamen et al. does not disclose a third wheel configured to be disposed in a rear of the second wheel; and a second link configured to couple together the second wheel and the third wheel, 25wherein the driving mechanism is a second linear motion mechanism that is coupled between the second link and the 

Regarding claim 4, Kamen et al. as modified by Ishikawa et al. disclose the travelling apparatus according to Claim 3.  Ishikawa et al. does not disclose wherein at least two of the first to third wheels are driving wheels.  Ishikawa et al. teaches a two drive wheels (Col. 5, Lns. 33-48).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included motorized drive wheels for the purpose of allowing the user to travel without having to physically exert themselves by turning the wheels manually.

Regarding claim 6, Kamen et al. as modified by Ishikawa et al. discloses the travelling apparatus according to Claim 3.  Kamen et al. does not disclose wherein the first wheel,32 the second wheel, the third wheel, the first linear motion mechanism, and the second linear motion mechanism are arranged on right and left sides of the travelling apparatus and are driven independently on the right and left sides of the travelling apparatus.  Ishikawa et al. teaches wherein the first wheel,32 the second wheel, the third wheel, the first linear motion mechanism, and the second linear motion 

Regarding claim 7, Kamen et al. discloses the travelling apparatus according to Claim 1.  Kamen et al. does not disclose a wheel brake configured to restrict rotation of the first wheel.  Ishikawa et al. teaches a wheel brake configured to restrict rotation of the first wheel (Col. 8, Lns. 33-52).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included the elements as taught by Ishikawa et al. for the purpose of allowing the device to brake during an ascent or descent on the stairs to prevent injury to occupant.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose wherein a dilatant fluid is included in at least one of the second and third wheels.  
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose an in-wheel motor provided in one of the second and third wheels; and a transmission mechanism 
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose a first wheel; a second wheel configured to be disposed in a rear of the first wheel;  30a third wheel configured to be disposed in a rear of the second wheel; and a driving mechanism configured to move the first wheel upward or downward, wherein at least one of the second wheel and the third wheel is a wheel having the dilatant fluid included therein.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618